DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-12, 15-21 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit (US Pub # 2004/0028455).
In regards to claim 1, Petit teaches an eyeliner applicator for a cosmetic, makeup or care, product to eyelids or eyebrows, having:
a body (11), and

Regarding claims 3-4 and 12, Petit teaches the groove extends over the entire length of the application surface to the distal end (Figure 4a which show continuous grooves). 
Regarding claim 5, Petit teaches the applicator tip has a mounting end piece (see Figure 1 at 24) and the at least one oblique groove extends over the mounting end piece (see Figure 1 where the mounting piece is formed at an end of the applicator surface 2 such that grooves extending the entire length of the application surface extend over the mounting end piece).
Regarding claims 7-9, Petit teaches at least one oblique groove comprises at least two oblique grooves forming annular grooves that intersect (Paragraph 0047 which teaches grooves extending in a helix shape around the annular applicator).
Regarding claim 15, Petit teaches the application surface has a variable cross section, decreasing in a direction of the distal end of the applicator tip (Paragraph 0043).
Regarding claim 16, Petit teaches a device for packaging and applying a cosmetic, makeup or care, product to human keratin materials, having:
a reservoir (5) containing the product (10) to be applied, and an applicator (2) as claimed in claim 1.
Regarding claim 17, Petit teaches a method for manufacturing an applicator as claimed in claim 1, wherein an applicator tip made of felt (Paragraph 0047) is produced, and the at least one oblique (Paragraph 0047) groove (23) is made in the applicator tip.
Regarding claim 25, Petit teaches the applicator tip being supplied with product from a proximal end of the applicator tip (as product is stored in the grooves, as it is used product will flow from the grooves toward the distal end).

In regards to claim 2, Petit teaches an eyeliner applicator for a cosmetic, makeup or care, product to eyelids or eyebrows, having:
a body (11), and
an applicator tip (2) made of felt (Paragraph 0047) having synthetic or natural fibers, defining an application surface of the product, extending along a longitudinal axis, comprising an applicator part being of a shape tapered toward a distal end (Paragraph 0043 which teaches tapered) and a mounting end piece (24) which serves to fix the applicator tip in the body (Paragraph 0049), the applicator tip having at least three longitudinal grooves (23) each extending, at least on the applicator part, along an axis contained in a plane containing the longitudinal axis of the applicator tip, the at least three longitudinal grooves interrupting fibers of the felt (Paragraph 0047).
Regarding claims 11, 18-19 and 21, Petit teaches the longitudinal grooves extend over the entire length of the application surface to the distal end (Figure 4a which show continuous grooves). 
Regarding claim 20, Petit teaches the applicator tip has a mounting end piece (see Figure 1 at 24) and the at least one oblique groove extends over the mounting end piece (see Figure 1 where the mounting piece is formed at an end of the applicator surface 2 such that grooves extending the entire length of the application surface extend over the mounting end piece).
Regarding claim 24, Petit teaches the application surface has a variable cross section, decreasing in a direction of the distal end of the applicator tip (Paragraph 0043).
Regarding claim 26, Petit teaches a device for packaging and applying a cosmetic, makeup or care, product to human keratin materials, having: a reservoir (5) containing the product (10) to be applied, and an applicator (2) as claimed in claim 2.
Regarding claim 27, Petit teaches the applicator tip being supplied with product from a proximal end of the applicator tip (as product is stored in the grooves, as it is used product will flow from the grooves toward the distal end).
Regarding claim 28, Petit teaches a method for manufacturing an applicator as claimed in claim 2, wherein an applicator tip made of felt is produced, and the at least three longitudinal grooves are made in the applicator tip (see Figure 4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petit, as applied to claim 1 above, in view of Pires et al. (US Pub # 2014/0216497).
In regards to claim 6, Petit teaches a groove can spiral around the applicator, but does not specify that the spiral extends over less than one revolution around the longitudinal axis of the applicator tip. 
Pires et al. teaches an applicator to have a grooved portion (See for example 308 in Figure 5) that winds over less than a full revolution along a longitudinal axis of the applicator (see also Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the groove of Petit, to extend over less than a full revolution of the applicator, as demonstrated by Pires et al. as a matter of optimizing flow of product to the user during use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petit, as applied to claim 1 above.
In regards to claim 10, Petit teaches the grooves can extend in a helix (Paragraph 0047) but does not teach the grooves extend in reverse helices that cross each other around the longitudinal axis of the applicator tip. However, as Petit teaches that the specific arrangement of the grooves are not critical, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the helically extending grooves of Petit to extend in a reverse helix, as a matter of user preference for distribution of the product.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petit, as applied to claims 1 and 2 above, in view of Roder (US Pub # 2008/0286030).
In regards to claims 13 and 22, Petit teaches the groove, but does not teach it is discontinuous, each forming and forms a succession of cells or oblong indentations. 
However, Roder teaches providing a groove (see for example at 620) as being discontinuous and forming a succession of cells (610) (see also for example Figures 8-11). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the grooves of Petit to be discontinuous, and delineating a succession of cells, as taught by Roder in order to optimize the amount of product carried by the device. 


Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Petit, as applied to claims 1 and 2 above, in view of Vasas (US Pat # 5,224,787).
In regards to claims 14 and 23, Petit teaches the groove, but does not teach the maximum depth of the groove, measured between a bottom of the groove and an edge of the groove, perpendicularly to a longitudinal axis of the groove, is between 0.1 mm and 3 mm. However, Vasas teaches providing a cosmetic applicator with a groove (16) that has a depth between 0.1-3.0mm (Col 3, Lines 27-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the groove of Petit to be the depth of Vasas in order to provide ample loading of product to the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772